DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-8 in the reply filed on February 10, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II drawn to claims 9-12 a compounder system with a cartridge having a filter and tubing, Group III drawn to claims 13-16 for a compounder system with a cartridge having a female portion of a dry disconnect shuttle valve, and Group IV drawn to claims 17-20 for a compounder system with a cartridge having a syringe pump. Election was made without traverse in the reply filed on February 10, 2021.
Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification, “hydroscopic” should be “hygroscopic”
Appropriate correction is required. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump is configured to generate a vacuum pressure in the needle when the needle is being extracted from the vial and the vial puck as seen in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the pump is further configured to generate a vacuum pressure in the needle when the needle is extracted from the vial and the vial puck” is not seen in the Applicant’s specification. In paragraph [0163] of the Applicant’s specification does not make obvious that a pump is creating a vacuum. Additionally, in paragraph [0165] it states that bellows could be provided in addition to the internal vacuum pressure. The only section of the specification that the pump is creating a vacuum pressure in the needle is seen in paragraph [0188] which has the same language as the limitation. While it is understood based on the claim, it is not clear in the specification. For purposes of examination, the limitation “the pump is further configured to generate a vacuum pressure in the needle when the needle is extracted from the vial and the vial puck” will be considered as any pump that generates a vacuum pressure in the needle while being extracted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the pump is further configured to generate a vacuum pressure in the needle when the needle is extracted from the vial and the vial puck” in lines 1-3.  In paragraph [0163] of the Applicant’s specification does not make obvious that a pump is creating a vacuum. Additionally, in paragraph [0165] it states that bellows could be provided in addition to the internal vacuum pressure. The only section of the specification that the pump is creating a vacuum pressure in the needle is seen in paragraph [0188] which has the same language as the limitation. While it is understood based on the claim, it is not clear in the specification. For purposes of examination, the limitation “the pump is further configured to generate a vacuum pressure in the needle when the needle is extracted from the vial and the vial puck” will be considered as any pump that generates a vacuum pressure in the needle while being extracted. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “feature flexible” in claim 3 is used by the claim to mean “to absorb the portion of fluid from a fluid passage opening in the needle”, there does not appear to be an accepted meaning of the term. The term is indefinite because the specification does not clearly redefine the term in paragraph [0157]. For purposes of examination, the limitation “feature flexible” will be considered as the hygroscopic material being capable of absorbing a drug from the needle. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 5306242 A) in view of Nishioka (US 20150290079 A1).
Regarding Claim 1:
Joyce discloses a compounder system (Abstract) that has:
A cartridge (12 and 13, Figure 2, the pump cassettes are the cartridge) having:
A plurality of controllable fluid pathways (Column 4, Lines 42-57, there are multiple fluid flow passages with valve actuators) fluidly coupled to at least one diluent port (20, Figure 2, the source solution liquid inlets are the at least one diluent port) and a receiving container port (38, Figure 2, the fluid outlet conduit is the receiving container port), 
a pump (26 and 27, Figure 2) configured to pump a fluid within the plurality of controllable fluid pathways (Column 4, Line 68 to Column 5, Lines 1-2), and 
a needle (Column 5, Lines 45-48) configured to couple the plurality of controllable fluid pathways (Column 4, Lines 42-57) to a vial (14, Figure 2, the container is the vial). 
	Joyce does not disclose:
A vial puck configured to attach to the vial, wherein the vial puck comprises a hygroscopic member configured to absorb a portion of the fluid from the needle.
	Nishioka teaches a drug container storage device that has:
A vial puck (1, Figure 1, the drug container storage device is the vial puck) configured to attach (Paragraphs [0094] and [0102]) to the vial (2, Figure 4b), wherein the vial puck (1, Figure 1) comprises a hygroscopic member (19, Figure 28b) configured to absorb a portion of the fluid (Paragraph [0172]) from the needle (33, Figure 5a); and 
a vial (2, Figure 4b) containing a drug (Paragraph [0088]).


Regarding Claim 3:
The above-discussed combination of Joyce and Nishioka accounts for this subject matter where Nishioka teaches wherein the hygroscopic member (19, Figure 28b) is feature flexible to absorb the portion of the fluid from a fluid passage opening (Paragraph [0172], the hygroscopic member absorbs drug that is adhered to the needle) in the needle (33, Figure 5a).

Regarding Claim 4:
The above-discussed combination of Joyce and Nishioka accounts for this subject matter where Nishioka teaches wherein the vial puck (1, Figure 1) further comprises a sealing membrane (13, Figure 28b).

Regarding Claim 5:
The above-discussed combination of Joyce and Nishioka accounts for this subject matter where Nishioka teaches wherein the hygroscopic member (19, Figure 28b) is configured to be placed adjacent (Paragraph [0172] and Figure 4c, the hygroscopic member is part of the sealing membrane (13) which is adjacent to the hygroscopic member) a vial septum (22, Figure 4c) of the vial (2, Figure 4c) when the vial puck is attached to the vial (Paragraphs [0094] and [0102]).

Regarding Claim 6:
Joyce discloses:
	A vial (14, Figure 2).
Joyce does not disclose:
Wherein the hygroscopic member is configured to be disposed between the sealing 2Application No.: 16/497,189 membrane of the vial puck and the vial septum of the vial when the vial puck is attached to the vial.
Nishioka teaches:
Wherein the hygroscopic member (19, Figure 28b) is configured to be disposed between the sealing 2Application No.: 16/497,189 membrane (13, Figure 28b) of the vial puck (1, Figure 1) and the vial septum (22, Figure 4c) of the vial (2, Figure 4c) when the vial puck is attached to the vial (Paragraphs [0094] and [0102]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce to include wherein the hygroscopic member is configured to be disposed between the sealing 2Application No.: 16/497,189 membrane of the vial puck and the vial septum of the vial when the vial puck is attached to the vial as taught by Nishioka with the motivation to prevent leakage of the drug from the vial to outside of the vial. 
The hygroscopic member (19, Figure 28b) of Nishioka is between the top sealing membrane (13, Figure 28) and the top vial septum (22, Figure 4c) when the vial puck is attached. 

Regarding Claim 7:
Joyce discloses:
	A vial (14, Figure 2).
Joyce does not disclose:

Nishioka teaches:
Wherein the sealing membrane (13, Figure 28b) of the vial puck (1, Figure 1) and the vial septum (22, Figure 4c) are configured to wipe the fluid (Paragraph [0172] and Figure 5a, the vial septum is capable of wiping fluid from the needle) from an outer surface of the needle that extends through the sealing membrane (13, Figure 28b), the hygroscopic member (19, Figure 28b), and the vial septum (22, Figure 4c), as the needle (33, Figure 5a) is withdrawn from the vial (Paragraph [0172]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce to include wherein the sealing membrane of the vial puck and the vial septum are configured to wipe the fluid from an outer surface of the needle that extends through the sealing membrane, the hygroscopic member, and the vial septum, as the needle is withdrawn from the vial as taught by Nishioka with the motivation to prevent leakage of the drug from the vial to outside of the vial. 
Additionally, while Nishioka does not directly teach the vial septum is wiping the fluid from the needle as it is withdrawn, the claim language is functional as it only requires the vial septum to be “configured to” to complete the function. See MPEP 2114.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Nishioka in further view of Ishiwata (US 20130085466 A1).
	Joyce discloses:
		A vial (14, Figure 2).
Joyce does not disclose:
Wherein the hygroscopic member is configured to absorb the portion of the fluid when the portion of the fluid passes through the vial septum with the needle as the needle is withdrawn from the vial.
	Nishioka teaches:
Wherein the hygroscopic member (19, Figure 28b) is configured to absorb the portion of the fluid (Paragraph [0172]) as the needle is withdrawn from the vial (Paragraph [0172]).
	Joyce and Nishioka do not teach:
Wherein the hygroscopic member is configured to absorb the portion of the fluid when the portion of the fluid passes through the vial septum with the needle as the needle is withdrawn from the vial.
	Ishiwata teaches that has:
Wherein the hygroscopic member (34, Figure 1, the absorber is the hygroscopic member) is configured to absorb the portion of the fluid (Paragraph [0038]) when the portion of the fluid passes through the vial septum (27, Figure 1, the end wall is the vial septum) with the needle (35, Figure 1) as the needle is withdrawn from the vial (Paragraph [0080]).
It would have been obvious to a person having ordinary skill in the art to modify Joyce and Nishioka to include wherein the hygroscopic member is configured to absorb the portion of the fluid when the portion of the fluid passes through the vial septum with the needle as the needle is withdrawn from the vial as taught by Ishiwata with the motivation to absorb the liquid before it leaks outside of the container.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Nishioka in further view of Walters (US 4499930 A).
Joyce discloses:
	A pump (26 and 27, Figure 2).
Joyce does not disclose:
Wherein the pump is further configured to generate a vacuum pressure in the needle when the needle is extracted from the vial and the vial puck.
Nishioka teaches:
	A vial (2, Figure 4C) and a vial puck (1, Figure 1).
Joyce and Nishioka do not teach:
Wherein the pump is further configured to generate a vacuum pressure in the needle when the needle is extracted from the vial and the vial puck.
Walters teaches a method for storing gas samples that has:
Wherein the pump is further configured to generate a vacuum pressure in the needle when the needle is extracted (Column 4, Lines 6-10) from the vial (4, Figure 1).
It would have been obvious to a person having ordinary skill in the art to modify Joyce and Nishioka to include wherein the hygroscopic member is configured to absorb the portion of the fluid when the portion of the fluid passes through the vial septum with the needle as the needle is withdrawn from the vial as taught by Ishiwata with the motivation to absorb the liquid before it leaks outside of the container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hemmerich (US 5147309 A) teaches an apparatus for priming a hypodermic needle that has the needle wiped by a septum. 

Percarpio (US 4226333 A) teaches a cannula pierceable self-sealing closure that has a hygroscopic material, a septum, and vial.
Tullar (US 2186888 A) teaches an antiseptic bottle closure that has a vial, a septum, and a hygroscopic material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753